 In the Matter of PHILADELPHIA LAGER BEER BREWERS' ASSOCIATION,EMPLOYERandJOINT LocAL EXEcUTIvE BOARD or PHILADELPHIA,PENNA., ON BEHALF OF LOCALS 5, 183, 285, AND 289, OF THE INTER-NATIONAL UNION OF UNITED BREWERY, FLOUR, CEREAL, SOFT DRINKAND DISTILLERY WORKERS OF AMERICA, CIO, PETITIONERandLOCALUNION No. 830, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF (AMERICA, AFL,-INTERVENORandLOCAL UNION No. 473, INTERNATIONAL BROTHER-HOOD OF FIREMEN, OILERS, POWERHOUSE OPERATORS, ICE PLANTEMPLOYEES AND MAINTENANCE MEN, AFL, INTERVENORCase No. 4-RC-83.-Decided August 31, 1948DECISIONANDCERTIFICATION OF REPRESENTATIVESOn June 9, 1948, pursuant to a "Stipulation for Certification UponConsent Election," elections by secret ballot were conducted underthe direction and supervision of the Regional Director for the FourthRegion (Philadelphia, Pennsylvania) among the employees of the10 Employers involved herein in the 2 units agreed upon by suchStipulation.Upon the conclusion of the election, a Tally of Ballotsfor each unit was furnished the parties in accordance with the Rulesand Regulations of the Board.'The Tally for the Brewing and Bottling Unit shows the followingresults:Approximate number of eligible voters----------------------- 950Void Ballots-----------------------------------------------2Votes cast for Local 830, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,AFL---------------------------------------------------435Votes cast for International Union, United Brewery Workers,Joint Executive Board and Locals 5 and 183, CIO--------482Votes cast against participating labor organizations------3Valid votes counted __-----------------------------------920Challenged ballots----------------------------------------4IPursuant to the provisions of Section 3 (h) of theAct, theBoard has delegated its,powers in connection with thiscaseto it three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Houston and Reynolds].79 N. L. R. B., No. 47.351 352DECISIONS OF NATIONAL LABORRELATIONS BOARDThe Tally for the Power and Maintenance Unit shows the followingresults:Approximate number of eligible voters----------------------121Void Ballots---------------------------------------------1Votes cast for Local 473, International Brotherhood of Fire-men, Oilers, Powerhouse Operators, Ice Plant Employeesand Maintenance Men, AFL-----------------------------60Votes cast for International Union, United Brewery Workers,Joint Local Executive Board and Locals 285 and 289, CIO48Valid votes. counted ---------------------------------------108Challenged ballots ---------------------------------------9On June 16, 1948, Local 830 filed objections to the conduct of theelection in the Brewing and Bottling unit.No objections were filedto the election in the Power and Maintenance unit.After an investi-gation, the Regional Director on June 25, 1948, issued his Report onObjections, in which he found that the objections of Local 830, evenif sustained by proof, would present no substantial or material evi-dence that coercion or interference of a type that would preclude thefree choice of the employees existed with respect to the election, andrecommended that all objections be overruled.Thereafter Local 830filed Exceptions to the Report on Objections.Local 830, in its objections and in its Exceptions, alleges in substancethat the employees eligible to vote were precluded from exercising afree choice by reason of a course of conduct on the part of the Peti-tioner which was allegedly both coercive in character and so, relatedto the election in fact and time as to warrant setting aside the election.Specifically, the objections alleged that about 5 months before theelection the Petitioner circulated a mimeographed copy of a letter fromthe Regional Director reassuring the Petitioner as to the confidentialnature of information such as union authorization cards filed with theBoard, notwithstanding an alleged representation to the contrary madeby "a rival labor organization.."On the reverse side of this letter wasmimeographed an intra-union letter advising employees to ignorethreats by Local 830 that it would' learn the identity of persons signingsuch authorization cards.The objections further allege that the Petitioner published falsestatements to the effect that Local 830 failed adequately to representemployees; that it permitted tyrannical and dictatorial practices byis leaders; that during a conference with the Board agents prior tothe election it sought to prevent some eligible employees from voting;that it attempted to induce some employees to vote for no union; gen-erally coerced the employees with false and libelous statements; andthat it. issued improper sample ballots containing no reference to its PHILADELPHIA LAGER BEER BREWERS' ASSOCIATION353affiliation with the CIO.As a third basis for its objections Local 830alleges that the Petitioner illegally obtained and distributed, withuntrue comments thereon, a copy of the financial statement whichLocal 830 had filed with the Secretary of Labor as confidential infor-mation in compliance with the National Labor Relations Act, asamended.We find no merit in these objections.With respect to the objectionbased on the circulation of the letter from the Regional Director, wefind that this publication was not so misleading as to constitute thattype of campaign literature which might unduly influence or preventa free choice by employees in selecting a bargaining representative.'As to the objection based on publication of alleged false statementsregarding Local 830, all of these claimed acts come within the generalcategory of campaign propaganda which, in the absence of violence,the Board does not undertake to police.3 Similarly, with respect tothe objection regarding the publication, with comments, of a rivalunion's financial statement, this is an accepted part of a campaign,and does not preclude employees from exercising a free choice of abargaining representative at the polls.4On the basis of the entire record in this case, we find that Local830's objections and exceptions raise no substantial or material issueswith respect to the conduct of the election in the Brewing and Bottlingunit.Accordingly, they are overruled.Since the challenged ballots will not affect the results in either elec-tion, we shall certify the labor organizations selected as bargainingrepresentatives in each unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, United BreweryWorkers, Joint Executive Board and Locals 5 and 183, CIO, havebeen designated and selected by a majority of all brewing and bottlingemployees of the 10 Employers involved herein,5 including bottle2Matter ofPhelps Dodge Corporation,62 N L R B 1287. and cases cited thereinYMattel of Krodei -Reubel Company. Inc ,72 N L It B 240,Matter of Maywood HosieryMills, Inc ,64 N L It li 146I The methodused in obtaining electioneering mateual is not relevant to the question ofinterference with the results of an election5The Employers involved herein are Cooper Bi ewing Co. Inc, 173 Carson St, Phila-delphia,Pennsylvania, Otto Erlanger Brewing Co,854 N Orianna St., Philadelphia, Penn-sylvania, Esslingei's, Inc., 10th and Callowhill, Philadelphia, Pennsylvandt, William GretzBrewing Co., 3536 Germantown Ave, Philadelphia,Pennsylvania ; John Hohenadel BreweryInc, Conrad & Indian Queen Lane, Philadelphia,Pennsylvania,Jacob Hornung BrewingCo, 3111 N 22nd St, Philadelphia, Pennsylvania, Henry F Ortlieb Brewing Co, Americanand Poplar Sts , Philadelphia, Pennsylvania;Philadelphia Brewing Co.,6th and ClearfieldSts, Philadelphia,Pennsylvania;Adam Scheidt Brewing Co,Marshall and Barbadoes Sts,Nor i istown,Pennsylvania;and C Schmidt and Sons, Inc, 127 Edward St., Philadelphia,Pennsylvania. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDplatform men, and emergency servicemen,but excluding truck drivers,keg platform men, warehousemen,laborers,and helpers in the respec-tive delivery departments,coopers employed by Hornung,Philadel-phia, Scheidt, and Schmidt who are covered by a contract betweenthese Employers and the International Coopers Union, office andclerical employees,watchmen, professional employees,salesmen, andsupervisors,as their representative for,the purposes of collective bar-gaining and that, pursuant to Section 9 (a) ofthe Act,as amended,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages,hours of employment, and other conditions of em-ployment.IT IS FURTHER CERTIFIED that Local Union No. 473, InternationalBrotherhood of Firemen,Oilers, Powerhouse Operators,Ice PlantEmployees and Maintenance Men, AFL,has been designated andselected by a majority of all power and maintenance employees of the10 Employers involvedherein '6but excluding blacksmiths,carpenters,electricians,machinists,mechanics,plumbers,steamfitters,and weld-ers who are covered by negotiations between the unions of which theyare members and their respective Employers,office and clerical em-ployees, watchmen,and supervisors, as their representative for thepurpose of collective bargaining and that, pursuant to Section 9 (a)of the Act, as amended,the said organization is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.6 See footnote 5.